     Case 3:20-cv-02584-N Document 24 Filed 06/29/21          Page 1 of 1 PageID 214



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JANE DOE,                                    §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §          Civil Action No. 3:20-CV-2584-N
                                             §
SOUTHERN METHODIST                           §
UNIVERSITY,                                  §
                                             §
        Defendant.                           §

                                  FINAL JUDGMENT

        By separate Order of this same date, the Court granted Defendant Southern

Methodist University’s (“SMU”) motion to dismiss Title IX claims with prejudice. It is,

therefore, ordered that Doe take nothing against on her Title IX claims against SMU, and

the Title IX claims are dismissed with prejudice. Pursuant to 28 U.S.C. § 1367(c)(3), the

Court dismisses Doe’s pendant state law claims without prejudice. Court costs are taxed

against Doe. All relief not expressly granted is denied. This is a final judgment.

        Signed June 29, 2021.




                                                        ___________________________
                                                               David C. Godbey
                                                          United States District Judge




FINAL JUDGMENT – SOLO PAGE
